NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

AL DEMETRIAN HUGHES,             )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D14-3717
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 27, 2015.

Appeal from the Circuit Court for
Hillsborough County; Daniel L. Perry,
Judge.

Howard L. Dimmig, II, Public Defender,
and Judith Ellis, Assistant Public
Defender, Bartow, for Appellant.

Al Demetrian Hughes, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             We affirm without prejudice to any future claim for postconviction relief.

See Leonard v. State, 760 So. 2d 114 (Fla. 2000).



NORTHCUTT, LaROSE, and MORRIS, JJ., Concur.